DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 11/03/2021, which are in response to USPTO Office Action mailed 08/04/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heckmann et al. (US 2020/0160077 A1, hereinafter referred to as Heckmann).
Regarding claim 1,
Heckmann teaches a method comprising ([0005], teaches a method for assisting a driver in a vehicle): 

([0034], the system observes the environment of the vehicle and outputs recommendations and warnings (i.e. operates a vehicle feature); [0042], the output can be to a display to output a warning or recommendation to the driver; [0038], the driver assistance and display outputs are based on a trained model for specific driving scenarios (i.e. an initial risk preference)),
the operation of the vehicle feature according to the initial risk preference comprising an operation of the vehicle feature according to a risk estimate and a driver risk preference that is set to the initial risk preference ([0034], the system observes the environment of the vehicle and outputs recommendations and warnings (i.e. operates a vehicle feature); [0038], the driver assistance and display outputs are based on a trained model for specific driving scenarios (i.e. an initial risk preference); Fig. 1, shows a driving scenario at a given time where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], if the ego-vehicle regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) to avoid a collision, the driving skill of the driver is assessed as low; here, the risk estimate is high based on the risky situation and the low driving skill of the driver, which causes other driver to decelerate; [0020], a model is used based on theoretical considerations on how the driver behavior should be in the current traffic environment (i.e. a driver risk preference); here, the model of what driver behavior should be in the current traffic environment is the initial risk preference and the driver risk preference);
acquiring an observation of a driver behavior, the driver behavior comprising a behavior of a driver of the vehicle when the vehicle is in a context associated with the risk estimate, the driver behavior representing a risk tolerance of the driver (Fig. 1, shows a context where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], if the ego-vehicle regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) to avoid a collision, the driving skill of the driver is assessed as low; here, the risk estimate is high based on the risky situation and the low driving skill of the driver, which causes other driver to decelerate; [0055], the driver behavior can be to pull out in front of other vehicles 2-4 and force them to adapt their behavior to avoid a collision or can be to pull out in front other vehicles 2-4 without requiring the other vehicles to decelerate due to the ego-vehicle entering the intersection; here, pulling into the intersection shown in Fig. 1 is the driver behavior observed by the vehicle and demonstrates a high risk tolerance of the driver; the driving situation is a high risk estimate, and therefore executing driving into the intersection demonstrates a high risk tolerance by the driver);
updating the driver risk preference to a learned risk preference based on a comparison of the risk estimate with the risk tolerance of the driver ([0083], optimal gazing behavior is predicted and the system is trained to model a driver’s gazing behavior off a virtual expert driver (i.e. driver risk preference); here, the driver is compared to an virtual driver (i.e. initial risk preference/driver risk preference); here, the initial risk preference/driver preference is that of an expert driver with a low risk estimate since an expert driver handles high risk situations well and does not cause collisions; [0066], a measure for current driving capability is determined based on the model; here, the driver capability is compared to an expert driver capability; [0055], a driver with low skill causes other vehicles to adapt their behavior to avoid a collision, and a driver with high skill does not cause other drivers to decelerate when the driver executes a risky maneuver; here, a low skill driver entering the risky context in Fig. 1 has a high risk tolerance and a high risk estimate, while a high skill driver entering the risky context in Fig. 1 has a high risk tolerance and a low risk estimate, since the high skill driver does not cause the vehicles around them to adapt how they are driving; [0074], if the ego-vehicle enters the intersection when the gap size is too small, an appropriate assistance signal is generated; [0076], generating the assistance signal may be suppressed when the ego-driver is determined to be an expert driver; here, the system determines the learned risk preference by comparing the risk estimate to the risk tolerance of the driver, and outputs a signal to the driver based on the learned risk preference); and
controlling an operation of the vehicle feature according to the learned risk preference ([0074], if the ego-vehicle enters the intersection when the gap size is too small (i.e. high risk tolerance and high risk estimate), an appropriate assistance signal is generated (i.e. operation of the vehicle feature); [0076], generating the assistance signal may be suppressed when the ego-driver is determined to be an expert driver (i.e. high risk tolerance and low risk estimate); here, the system determines the learned risk preference by comparing the risk estimate to the risk tolerance of the driver, and outputs or suppresses a signal to the driver based on the learned risk preference).

Regarding claim 8, 
Claim 8 corresponds in scope to claim 1 and is similarly rejected. Heckman further teaches: 
A vehicle comprising ([0007], the system assists the driver of a vehicle): 
a vehicle feature ([0007], the vehicle outputs a recommendation or warning to the driver; [0042], the assistance signal is output to the driver via an actuator, speaker, or display), 
a processor ([0007], the system includes a processor), and 
a non-transitory computer-readable storage medium comprising instructions that, when executed by the processor ([0009], the system for assisting the driver further comprises memory which stores parameters for performing necessary calculations (i.e. non-transitory computer-readable storage comprising instructions); [0036], the calculations are performed by processors connected to the memory).

Regarding claim 7,
Heckmann teaches the invention as described in claim 1. Heckmann further teaches: 
([0034], the system observes the environment of the vehicle and outputs recommendations and warnings (i.e. operates a vehicle feature to present risk feedback); [0042], the output can be to a display (i.e. user interface) to output a warning or recommendation to the driver (i.e. risk feedback); [0038], the driver assistance and display outputs are based on a trained model for specific driving scenarios (i.e. an initial risk preference)), 
the risk tolerance reflects that the driver is tolerant to the risk estimate (Fig. 1, shows a context where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], the driver behavior can be to pull out in front of other vehicles 2-4 and force them to adapt their behavior to avoid a collision or can be to pull out in front other vehicles 2-4 without requiring the other vehicles to decelerate due to the ego-vehicle entering the intersection; here, pulling into the intersection shown in Fig. 1 is the driver behavior observed by the vehicle and demonstrates a high risk tolerance of the driver; the driving situation is a high risk estimate, and therefore executing driving into the intersection demonstrates a high risk tolerance by the driver), and
the operation of the vehicle feature according to the learned risk preference comprises an operation of the vehicle user interface to suppress risk feedback via the vehicle user interface.
([0074], if the ego-vehicle enters the intersection when the gap size is too small (i.e. high risk tolerance and high risk estimate), an appropriate assistance signal is generated (i.e. operation of the vehicle feature); [0076], generating the assistance signal may be suppressed when the ego-driver is determined to be an expert driver (i.e. high risk tolerance and low risk estimate); here, the system determines the learned risk preference by comparing the risk estimate to the risk tolerance of the driver, and outputs a signal to the driver based on the learned risk preference).

Regarding claim 14, Claim 14 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 15,
Heckmann teaches a method comprising ([0005], teaches a method for assisting a driver in a vehicle): 
controlling an operation of a vehicle user interface of a vehicle according to an initial risk preference ([0034], the system observes the environment of the vehicle and outputs recommendations and warnings; [0042], the output can be to a display (i.e. user interface) to output a warning or recommendation to the driver; [0038], the driver assistance and display outputs are based on a trained model for specific driving scenarios (i.e. an initial risk preference)), 
the operation according to the initial risk preference comprising an operation to present risk feedback via the vehicle user interface according to a risk estimate of a risk and a driver risk preference that is set to the initial risk preference ([0034], the system observes the environment of the vehicle and outputs recommendations and warnings (i.e. risk feedback via the vehicle user interface); [0038], the driver assistance and display (i.e. user interface) outputs are based on a trained model for specific driving scenarios (i.e. an initial risk preference); Fig. 1, shows a driving scenario at a given time where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], if the ego-vehicle regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) to avoid a collision, the driving skill of the driver is assessed as low; here, the risk estimate is high based on the risky situation and the low driving skill of the driver, which causes other driver to decelerate; [0020], a model is used based on theoretical considerations on how the driver behavior should be in the current traffic environment (i.e. a driver risk preference); here, the model of what driver behavior should be in the current traffic environment is the initial risk preference and the driver risk preference); 
(Fig. 1, shows a context where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], if the ego-vehicle regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) to avoid a collision, the driving skill of the driver is assessed as low; here, the risk estimate is high based on the risky situation and the low driving skill of the driver, which causes other driver to decelerate; [0055], the driver behavior can be to pull out in front of other vehicles 2-4 and force them to adapt their behavior to avoid a collision or can be to pull out in front other vehicles 2-4 without requiring the other vehicles to decelerate due to the ego-vehicle entering the intersection; here, pulling into the intersection shown in Fig. 1 is the driver behavior observed by the vehicle and demonstrates a high risk tolerance of the driver; the driving situation is a high risk estimate, and therefore executing driving into the intersection demonstrates a high risk tolerance by the driver); 
updating the driver risk preference to a learned risk preference based on a comparison of the risk estimate with the driver behavior reflecting that the driver is tolerant to the risk ([0083], optimal gazing behavior is predicted and the system is trained to model a driver’s gazing behavior off a virtual expert driver (i.e. driver risk preference); here, the driver is compared to an virtual driver (i.e. initial risk preference/driver risk preference); here, the initial risk preference/driver preference is that of an expert driver with a low risk estimate since an expert driver handles high risk situations well and does not cause collisions; [0066], a measure for current driving capability is determined based on the model; here, the driver capability is compared to an expert driver capability; [0055], a driver with low skill causes other vehicles to adapt their behavior to avoid a collision, and a driver with high skill does not cause other drivers to decelerate when the driver executes a risky maneuver; here, a low skill driver entering the risky context (i.e. driver behavior reflecting tolerance to risk) in Fig. 1 has a high risk tolerance and a high risk estimate, while a high skill driver entering the risky context (i.e. driver behavior reflecting tolerance to risk) in Fig. 1 has a high risk tolerance and a low risk estimate, since the high skill driver does not cause the vehicles around them to adapt how they are driving; [0074], if the ego-vehicle enters the intersection when the gap size is too small, an appropriate assistance signal is generated; [0076], generating the assistance signal may be suppressed when the ego-driver is determined to be an expert driver; here, the system determines the learned risk preference by comparing the risk estimate to the risk tolerance of the driver, and outputs a signal to the driver based on the learned risk preference); and 
controlling an operation of the vehicle user interface according to the learned risk preference, the operation according to the learned risk preference comprising an operation to suppress risk feedback via the vehicle user interface ([0074], if the ego-vehicle enters the intersection when the gap size is too small (i.e. high risk tolerance and high risk estimate), an appropriate assistance signal is generated (i.e. operation of the vehicle feature); [0076], generating the assistance signal may be suppressed when the ego-driver is determined to be an expert driver (i.e. high risk tolerance and low risk estimate); here, the system determines the learned risk preference by comparing the risk estimate to the risk tolerance of the driver, and outputs or suppresses a risk feedback to the driver via the vehicle user interface based on the learned risk preference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Heckman et al. (US 2020/0160077 A1, referred to as Heckmann) or, in the alternative, under 35 U.S.C. 103 as obvious over Heckmann et al. (US 2020/0160077 A1, referred to as Heckmann) and further in view of Kodali et al. (US 2020/0086882 A1, hereinafter referred to as Kodali).
Regarding claim 2,
Heckmann teaches the invention as described in claim 1. Heckmann further teaches:
wherein the context comprises at least one of a geometry of a road in proximity to the vehicle, a position of a road agent, a trajectory of the road agent, a velocity of the road agent, a time of day, and a weather condition at the time of day ([0033], the vehicle uses sensors to determine its surrounding environment (i.e. context), including the present traffic situation and gaps between other vehicles; [0061], the output of the sensor enables the processor to analyze the environment of the ego-vehicle and generate a representations of the traffic situation; Fig. 1, the traffic situation includes the geometry of an intersection of roads, positions of road agents 2-5, the trajectories of road agents (here, vehicles 2-4 are in the target lane heading to the left and vehicle 5 is in the traffic lane heading to the right), see also [0031]).
	However, Heckmann does not explicitly teach a velocity of the road agent, a time of day, and a weather condition at the time of day.
([0014], the environmental data may include weather data with the time of day, time of day, infrastructure data, and speed of lead/following/side vehicles (i.e. velocity of road agents)).
Heckmann and Kodali are analogous art to the claimed invention since they are from the similar field of risk/safety determination during vehicle maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the context detection of Heckmann with the velocity of the road agent, time of day, and weather condition at the time of day of Kodali to create context detection that includes the velocity of road agents, time of day, and weather conditions at the time of day.
The motivation for modification would have been to create context detection that includes the velocity of road agents, time of day, and weather conditions at the time of day in order to have a system that can better assist drivers in specific vehicle environments to create a safer driver system and overall less vehicle collisions.

Regarding claim 9, Claim 9 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 16,
Heckmann teaches the invention as described in claim 15. Heckmann further teaches:
wherein the context comprises at least one of a geometry of a road in proximity to the vehicle, a position of a road agent, a trajectory of the road agent, a velocity of the road agent, a time of day, and a weather condition at the time of day ([0033], the vehicle uses sensors to determine its surrounding environment (i.e. context), including the present traffic situation and gaps between other vehicles; [0061], the output of the sensor enables the processor to analyze the environment of the ego-vehicle and generate a representations of the traffic situation; Fig. 1, the traffic situation includes the geometry of an intersection of roads, positions of road agents 2-5, the trajectories of road agents (here, vehicles 2-4 are in the target lane heading to the left and vehicle 5 is in the traffic lane heading to the right), see also [0031]).
	However, Heckmann does not explicitly teach a velocity of the road agent, a time of day, and a weather condition at the time of day.
	Kodali teaches a velocity of a road agent, a time of day, and a weather condition at the time of day ([0014], the environmental data may include weather data with the time of day, time of day, infrastructure data, and speed of lead/following/side vehicles (i.e. velocity of road agents)).
Heckmann and Kodali are analogous art to the claimed invention since they are from the similar field of risk/safety determination during vehicle maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the context detection of Heckmann with the velocity of the road agent, time of day, and weather condition at the time of day of Kodali to create context detection that includes the velocity of road agents, time of day, and weather conditions at the time of day.
The motivation for modification would have been to create context detection that includes the velocity of road agents, time of day, and weather conditions at the time of day in order to have a system that can better assist drivers in specific vehicle environments to create a safer driver system and overall less vehicle collisions.

Claims 3-5, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heckmann et al. (US 2020/0160077 A1, referred to as Heckmann) and further in view of Kodali et al. (US 2020/0086882 A1, referred to as Kodali).
Regarding claim 3,
Heckmann teaches the invention as described in claim 1. Heckmann further teaches:
(Fig. 1, shows a context): 
a detected trajectory of a road agent approaching an intersection through which the road agent has right of way with respect to the vehicle (Fig. 1, road agents 2-5 are approaching the intersection and have right of way with respect to vehicle 1; [0031], vehicles 2-4 are driving on the target lane and are approaching the intersection from the right side; vehicle 5 approaches the intersection from the left side on the traffic lane; [0033], the vehicle uses sensors to detect its surrounding environment, including the present traffic situation and gaps between other vehicles (i.e. detected trajectory of road agents, see also [0061]), 
a forecasted distance between the vehicle and the road agent at a given time were the vehicle to cross the intersection at the given time and were the road agent to maintain the detected trajectory and the detected velocity (Fig. 1, shows gaps between vehicles 2-4, [0035], only safe gaps which can be used by the ego-vehicle may be recommended; the ego-vehicle plans to cross the intersection to enter the traveling lane in a gap between vehicles 2-4; [0062], the vehicle analyses the traffic to determine a gap or plurality of gaps between successive vehicles 2-4; [0067], a minimum gap size is determined; [0055], a low skill driver of vehicle 1 regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) in order to avoid a collision but a high skill driver can cross the intersection using the gaps without requiring the other vehicles 2-5 to decelerate due to the vehicle entering the intersection; [0070], if a determined gap size is larger than the set minimum gap size, then the driver can cross the intersection and join the traffic flow; here, the vehicle uses the gap size to forecast a distance between itself and the road agent at a given time were the vehicle to cross the intersection and were the road agent to maintain its detected trajectory and velocity, since crossing with appropriate gap size and driver ability means the other vehicles do not need to change their velocity), and
a threshold deceleration by the road agent to avoid entering the intersection if the forecasted distance is less than a threshold distance ([0057], the driving maneuver of crossing the intersection can cause other traffic participants to react by braking when gap sizes are too small and the driver skill is low; [0055], other vehicles 2-4 might adapt their behavior (i.e. decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection and the road agent is about to enter the intersection; here, when the distance between vehicles is too small (i.e. less than threshold distance), the road agent might have to decelerate to avoid entering the intersection/avoid hitting vehicle 1, which is more than not decelerating at all, which is the threshold amount of deceleration).
However, Heckmann does not explicitly teach a detected velocity of the road agent. Heckmann does teach the gazing behavior of the ego-vehicle’s driver is dependent on distances and speeds of the vehicles in the environment of the ego-vehicle ([0037]), and that other vehicles have to adapt their behavior (i.e. decelerate) in order to avoid a collision, or that other vehicles do not have to decelerate when a skilled driver performs the crossing of the intersection ([0055]).
	Kodali teaches a detected velocity of the road agent ([0014], environmental data may include speed of lead/following/side vehicle (i.e. speed of road agents), spacing between vehicles, traffic flow).
Heckmann and Kodali are analogous art to the claimed invention since they are from the similar field of risk/safety determination during vehicle maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the environment detection of Heckmann with the detected velocity of road agents of Kodali to create environment detection that includes the detection of the velocity of surrounding vehicles.
The motivation for modification would have been to create environment detection that includes the detection of the velocity of surrounding vehicles in order to have a system that can better assist drivers in specific vehicle environments to create a safer driver system and overall less vehicle collisions.

Regarding claim 10, Claim 10 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 4,
Heckmann-Kodali teach the invention as described in claim 3. Heckmann-Kodali further teach:
wherein the risk estimate reflects an estimated risk that a deceleration by the road agent would exceed the threshold deceleration were the vehicle to cross the intersection at the given time (Heckmann, Fig. 1, shows a driving scenario at a given time where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], if the ego-vehicle regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) to avoid a collision, the driving skill of the driver is assessed as low; here, the risk estimate is high based on the risky situation and the low driving skill of the driver, which causes other driver to decelerate; here, the threshold deceleration is zero, meaning any deceleration of the surrounding vehicles exceeds the threshold deceleration; Fig. 1, if vehicle 1 enters the intersection at the given time and is driven by a driver with low driving skill, then the following vehicles 2-4 will be forced to decelerate, thus exceeding the threshold deceleration of zero, meaning the overall risk estimate is high).

Regarding claim 11, Claim 11 corresponds in scope to claim 4 and is similarly rejected.

Regarding claim 5,
Heckmann-Kodali teach the invention as described in claim 3. Heckmann-Kodali further teach: 
the observation of the driver behavior comprises an observation of the vehicle crossing the intersection at the given time (Heckmann, [0055], the driver behavior can be to cross the intersection in front of other vehicles 2-4 at a given time and force them to adapt their behavior to avoid a collision; here, crossing the intersection shown in Fig. 1 is the driver behavior observed by the vehicle and demonstrates a high risk tolerance of the driver), and 
the driver behavior represents a risk tolerance that a deceleration by the road agent exceeds the threshold deceleration (Heckmann, [0055], the driver behavior can be to cross the intersection in front of other vehicles 2-4 at a given time and force them to adapt their behavior (i.e. decelerate) to avoid a collision; here, crossing the intersection shown in Fig. 1 is the driver behavior observed by the vehicle and demonstrates a high risk tolerance of the driver; the driving situation is a high risk estimate, and therefore executing crossing the intersection demonstrates a high risk tolerance by the driver; here, the threshold deceleration is zero, meaning any deceleration of the surrounding vehicles exceeds the threshold deceleration; Fig. 1, if vehicle 1 enters the intersection at the given time and is driven by a driver with low driving skill, then the following vehicles 2-4 will be forced to decelerate, thus exceeding the threshold deceleration of zero, demonstrating the driver has a risk tolerance to the road agent exceeding a threshold deceleration).

Regarding claim 12, Claim 12 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 13,
Heckmann-Kodali teach the invention as described in claim 10. Heckmann-Kodali further teach:
wherein the forecasted distance at the given time would be greater than a zero distance (Heckmann, Fig. 1, shows gaps between vehicles 2-4, [0062], the vehicle analyses the traffic to determine a gap or plurality of gaps between successive vehicles 2-4; [0067], a minimum gap size is determined; here, the vehicle uses the gap size to forecast a distance between itself and the road agent at a given time; [0055], other vehicles 2-4 might adapt their behavior (i.e. decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection; here, when the forecasted distance between vehicles is too small (i.e. less than threshold distance), the road agent might have to decelerate to avoid a collision (i.e. when the distance between vehicles is zero); here, the forecasted distance is greater than a zero distance since the surrounding vehicles brake to avoid a zero distance scenarios).

Regarding claim 17,
Heckmann-Kodali teach the invention as described in claim 16. Heckmann-Kodali further teach:
wherein the context comprises (Heckmann, Fig. 1, shows a context):
a detected trajectory and a detected velocity of a road agent approaching an intersection through which the road agent has right of way with respect to the vehicle (Heckmann, Fig. 1, road agents 2-5 are approaching the intersection and have right of way with respect to vehicle 1; [0031], vehicles 2-4 are driving on the target lane and are approaching the intersection from the right side; vehicle 5 approaches the intersection from the left side on the traffic lane; [0033], the vehicle uses sensors to detect its surrounding environment, including the present traffic situation and gaps between other vehicles (i.e. detected trajectory of road agents, see also [0061]; Kodali, [0014], environmental data may include speed of lead/following/side vehicle (i.e. speed of road agents), spacing between vehicles, traffic flow), 
a forecasted distance between the vehicle and the road agent at a given time were the vehicle to cross the intersection at the given time and were the road agent to maintain the detected trajectory and the detected velocity (Heckmann, Fig. 1, shows gaps between vehicles 2-4, [0035], only safe gaps which can be used by the ego-vehicle may be recommended; the ego-vehicle plans to cross the intersection to enter the traveling lane in a gap between vehicles 2-4; [0062], the vehicle analyses the traffic to determine a gap or plurality of gaps between successive vehicles 2-4; [0067], a minimum gap size is determined; [0055], a low skill driver of vehicle 1 regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) in order to avoid a collision but a high skill driver can cross the intersection using the gaps without requiring the other vehicles 2-5 to decelerate due to the vehicle entering the intersection; [0070], if a determined gap size is larger than the set minimum gap size, then the driver can cross the intersection and join the traffic flow; here, the vehicle uses the gap size to forecast a distance between itself and the road agent at a given time were the vehicle to cross the intersection and were the road agent to maintain its detected trajectory and velocity, since crossing with appropriate gap size and driver ability means the other vehicles do not need to change their velocity), and 
a threshold deceleration by the road agent to avoid entering the intersection if the forecasted distance is less than a threshold distance (Heckmann, [0057], the driving maneuver of crossing the intersection can cause other traffic participants to react by braking when gap sizes are too small and the driver skill is low; [0055], other vehicles 2-4 might adapt their behavior (i.e. decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection and the road agent is about to enter the intersection; here, when the distance between vehicles is too small (i.e. less than threshold distance), the road agent might have to decelerate to avoid entering the intersection/avoid hitting vehicle 1, which is more than not decelerating at all, which is the threshold amount of deceleration).

Regarding claim 18,
Heckmann-Kodali teach the invention as described in claim 17. Heckmann-Kodali further teach:
wherein the risk estimate reflects an estimated risk that a deceleration by the road agent would exceed the threshold deceleration were the vehicle to cross the intersection at the given time  (Heckmann, Fig. 1, shows a driving scenario at a given time where a risky situation will occur if the vehicle 1 enters the intersection and interferes with the paths of vehicles 2-5; [0055], if the ego-vehicle regularly requires other vehicles 2-4 to adapt their behavior (i.e. decelerate) to avoid a collision, the driving skill of the driver is assessed as low; here, the risk estimate is high based on the risky situation and the low driving skill of the driver, which causes other driver to decelerate; here, the threshold deceleration is zero, meaning any deceleration of the surrounding vehicles exceeds the threshold deceleration; Fig. 1, if vehicle 1 enters the intersection at the given time and is driven by a driver with low driving skill, then the following vehicles 2-4 will be forced to decelerate, thus exceeding the threshold deceleration of zero, meaning the overall risk estimate is high).

Regarding claim 19,
Heckmann-Kodali teach the invention as described in claim 18. Heckmann-Kodali further teach:
the observation of the driver behavior comprises an observation of the vehicle crossing the intersection at the given time (Heckmann, [0055], the driver behavior can be to cross the intersection in front of other vehicles 2-4 at a given time and force them to adapt their behavior to avoid a collision; here, crossing the intersection shown in Fig. 1 is the driver behavior observed by the vehicle and demonstrates a high risk tolerance of the driver), and 
the driver behavior represents a risk tolerance that a deceleration by the road agent exceeds the threshold deceleration (Heckmann, [0055], the driver behavior can be to cross the intersection in front of other vehicles 2-4 at a given time and force them to adapt their behavior (i.e. decelerate) to avoid a collision; here, crossing the intersection shown in Fig. 1 is the driver behavior observed by the vehicle and demonstrates a high risk tolerance of the driver; the driving situation is a high risk estimate, and therefore executing crossing the intersection demonstrates a high risk tolerance by the driver; here, the threshold deceleration is zero, meaning any deceleration of the surrounding vehicles exceeds the threshold deceleration; Fig. 1, if vehicle 1 enters the intersection at the given time and is driven by a driver with low driving skill, then the following vehicles 2-4 will be forced to decelerate, thus exceeding the threshold deceleration of zero, demonstrating the driver has a risk tolerance to the road agent exceeding a threshold deceleration).

Regarding claim 20,
Heckmann-Kodali teach the invention as described in claim 18. Heckmann-Kodali further teach:
wherein the forecasted distance at the given time would be greater than a zero distance (Heckmann, Fig. 1, shows gaps between vehicles 2-4, [0062], the vehicle analyses the traffic to determine a gap or plurality of gaps between successive vehicles 2-4; [0067], a minimum gap size is determined; here, the vehicle uses the gap size to forecast a distance between itself and the road agent at a given time; [0055], other vehicles 2-4 might adapt their behavior (i.e. decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection; here, when the forecasted distance between vehicles is too small (i.e. less than threshold distance), the road agent might have to decelerate to avoid a collision (i.e. when the distance between vehicles is zero); here, the forecasted distance is greater than a zero distance since the surrounding vehicles brake to avoid a zero distance scenarios).

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Heckmann et al. (US 2020/0160077 A1, referred to as Heckmann)  or, in the alternative, under 35 U.S.C. 103 as obvious over Heckmann et al. (US 2020/0160077 A1, referred to as Heckmann) and further in view of Lakshmi Narayanan et al. (US 2020/0089977 A1, hereinafter referred to as Lakshmi).
Regarding claim 21,
Heckmann teaches the invention as described in claim 1. Heckmann further teaches:
wherein the vehicle feature is an adaptive cruise control feature, a lane departure warning feature, an automatic lane centering feature, a blind spot detection feature, a collision avoidance ([0007], a recommendation or warning that is perceivable to the driver is output which considers the current state and condition of the driver; [0010], the warning may be adapted to the driving situation (i.e. to perform collision avoidance); [0014], the inventive method analyzes a driver’s behavior to improve the driver assistance system capabilities; if a driver’s behavior is not adequate to a traffic situation, the risk of collision is high, [0074], if the vehicle enters the intersection when the gap size is below a minimum gap size (i.e. high risk of collision) then an appropriate assistance signal is generated and issued (i.e. a collision avoidance feature is operated)).
However, Heckmann does not explicitly teach an adaptive cruise control feature, a lane departure warning feature, an automatic lane centering feature, a blind spot detection feature, or a combination of these features.
Lakshmi teaches an adaptive cruise control feature, a lane departure warning feature, an automatic lane centering feature, a blind spot detection feature, or a combination of these features ([0089], the vehicle may operate or perform an action based on the predicted driver behavior; the vehicle may be an advanced driver-assistance system which may implement automated steering, deceleration actions to mitigate anticipated collisions, alert the driver of a potential collision, provide warnings, automatically engage the autonomous mode, engage adaptive cruise control, engage collision avoidance action, engage in lane departure warning mode or action, provide automatic lane centering, highlight an obstacle on a display or HUD, etc.; [0090], the vehicle also has a blind spot detection system; Fig. 9, shows gathering data on the driver, recognizing driver behavior, predicting driver behavior, and controlling vehicle systems based on the predicted driver behavior; here, the system controls the vehicle according to the driver input (i.e. behavior)).
Heckmann and Lakshmi are analogous art to the claimed invention since they are from the similar field controlling vehicle systems based on driver input/behavior. It would have been obvious to 
The motivation for modification would have been to create vehicle features that include an adaptive cruise control feature, a lane departure warning feature, an automatic lane centering feature, a blind spot detection feature, a collision avoidance feature, or a combination of these features in order to create a more effective vehicle control system that is more personalized to the driver, while maintaining a safe vehicle system and enabling less vehicle collisions.

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 8, and 15,
Applicant argues Heckmann fails to disclose the feature of “controlling an operation of a vehicle feature of a vehicle according to an initial risk preference. Applicant argues Heckmann does not teach controlling a “vehicle feature” such as an adaptive cruise control feature, but is rather alerting the user to beware of a potentially small gap in traffic. Applicant argues the invention is directed toward actually controlling the feature and not just alerting the user with a warning or recommendation. Applicant states controlling a blind spot detection feature is not just issuing a warning, but rather controlling all of the sensors and software. Applicant argues the present invention actually controls the vehicle feature, such that the vehicle can move based on the user’s prior behavior using, for instance, the blind spot detection feature.
However, Examiner respectfully disagrees. The claimed invention states “controlling an operation of a vehicle feature”. Applicant argues their specification states “The vehicle feature could take the form of (or include) an adaptive cruise control feature, a lane departure warning feature, an automatic lane centering feature, a blind spot detection feature, a collision avoidance feature, or a combination of these or other vehicle features, as examples” ([0020]). However, Applicant’s specification also states “As an example, the vehicle feature could function to display a notification to a driver of vehicle 100, to change the trajectory of the vehicle, or to apply a vehicle brake” ([0020]). Thus, Heckmann teaching outputting a warning signal to the driver based on the driving situation is the vehicle performing the control of an operation of a vehicle feature. Additionally, simply stating “collision avoidance feature” does not refer to any specific collision avoidance operation. This could be automatic braking, steering to avoid a collision, recognizing a vehicle is in the driver’s blind spot, outputting an impending collision warning, outputting a warning due to vehicle speed with respect to distance to other vehicles, and a plurality of other collision avoidance features. As it is reasonably understood, any functionality that may prevent a collision could reasonably be interpreted as a collision avoidance feature. The “controlling an operation of a vehicle feature” also does not claim any sort of controlling of the movement of the vehicle. This limitation can be as simple as showing a warning or notification to the driver because actuating a warning is controlling the operation of the vehicle feature, when the feature is a warning. 
Heckmann teaches a recommendation or warning that is perceivable to the driver is output which considers the current state and condition of the driver ([0007]); that the warning may be adapted to the driving situation ([0010]); that the inventive method analyzes a driver’s behavior to improve the driver assistance system capabilities, and if a driver’s behavior is not adequate to a traffic situation, the risk of collision is high ([0014]); and that if the vehicle enters the intersection when the gap size is below a minimum gap size (i.e. high risk of collision) then an appropriate assistance signal is generated and issued ([0074]). Here, controlling the feature is sensing the distance between vehicles in the driving scenario and controlling the software to output a warning/notification to the driver in relation to a too 

Regarding claims 2, 9, and 16,
Applicant argues there is no suggestion or motivation to combine Heckmann and Kodali because Heckmann is aimed at alerting the user to avoid an accident and Kodali is not directed to using the context information to control the alert or warning. Applicant states there is no suggestion or motivation to combine the additional context from Kodali to control the vehicle feature because Kodali does not use the information to control the alert.
	However, Examiner respectfully disagrees. Referring to MPEP 2143.01,
“A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).”

Accordingly, Examiner was motivated to combine Heckmann with Kodali since they are from a similar field and are analogous art, and Kodali teaches a velocity of the road agent, time of day, and weather condition at the time of day that, when combined with Heckmann, create an improved context detection that can better assist drivers in specific vehicle environments to create a safer driver system and overall less vehicle collisions. Kodali teaches warnings or alerts regarding traffic conditions, wandering eyes, taking hands off the wheel, etc. ([0024]). Kodali teaches the safety component may use data collected by one or more sensors and processed by the vehicle to make determinations with respect to the safety of the vehicle ([0021]). Kodali teaches datasets can include weather data, time of day, and speed of lead/following/side vehicles ([0014]). This data is used to determine safety components, and safety factors, which are then applied to determine what kind of specific instruction should be output to the driver ([0024]). Thus, Kodali teaches using the additional context information to 

Regarding claims 3-6, 10-13, and 17,
Applicant argues Heckmann does not disclose using a threshold deceleration to avoid entering the intersection. Applicant states Kodali also does not disclose using a threshold deceleration to avoid entering the intersection.
	However, Examiner respectfully disagrees. Heckmann teaches the driving maneuver of crossing the intersection can cause other traffic participants to react by braking when gap sizes are too small and the driver skill is low ([0057]); and that other vehicles 2-4 might adapt their behavior (i.e. decelerate) in order to avoid a collision (i.e. when the distance between vehicles is zero) when the vehicle crosses the intersection and the road agent is about to enter the intersection ([0055]). Here, when the distance between vehicles is too small (i.e. less than threshold distance), the road agent might have to decelerate to avoid entering the intersection/avoid hitting the vehicle 1. This deceleration is a non-zero value, which is greater than zero deceleration, which is the threshold amount of deceleration. Thus, Heckmann teaches a threshold deceleration (i.e. any deceleration other than no deceleration) by the road agent to avoid entering the intersection if the forecasted distance is less than a threshold distance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pallett et al. (US 2016/0009291 A1): Pallett teaches autonomously controlling a vehicle in different modes based on the input mode selected by the driver. Each mode (i.e. “time to target”, “eco-friendly”, “chauffeur”, “sport”, or “racecar” modes) has characteristics about how the vehicle 
Jian (US 2018/0239359 A1): Jian teaches a vehicle modifying its autonomous driving behavior based on the relative safety of its location. Modifying the driving behavior can include changing a top speed, following distance, and conditions for changing lanes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664